[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 16, 2006
                             No. 06-11656                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 05-00106-CR-ORL-31-JGG

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

MARCUS DEONTE BRITT,
a.k.a. Marcus D. Britt,
a.k.a. Marcus Britt,
a.k.a. Michael Cooper,
a.k.a. Cecil Green,
a.k.a. Marcus O. Britt,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 16, 2006)

Before TJOFLAT, BLACK and HULL, Circuit Judges.
PER CURIAM:

      Michael Donaldson, counsel for Marcus Deonte Britt in this direct criminal

appeal, has moved to withdraw from further representation of appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Britt’s convictions and sentences are

AFFIRMED.




                                          2